ORDER
The Court having Ordered GEORGE W. DE PIETROPOLO of PENNSAUKEN to show cause on July 9, 1991, why he should not be immediately temporarily suspended from the practice of law for failure to pay a sanction of $500 to the Ethics Financial Committee, as Ordered by the Court on April *60230, 1991, and respondent having failed to appear on the return date of said order to show cause, and good cause appearing;
It is ORDERED that GEORGE W. DE PIETROPOLO of PENNSAUKEN is hereby suspended from the practice of law, effective July 10, 1991, and until the further Order of this Court; and it is further
ORDERED that GEORGE W. DE PIETROPOLO be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics, dealing with suspended attorneys.